Citation Nr: 0530852	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  95-16 822A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss disability.

2.  Entitlement to service connection for left ear hearing 
loss disability

3.  Entitlement to service connection for a pyschiatric 
disability, to include major depression, dysthymic disorder, 
and PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from January 1964 to January 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from October 1994 and June 1998 rating decisions of 
the Chicago, Illinois Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied the veteran's claims.

The case was previously before the Board in October 2003, at 
which time it was remanded for additional evidence.

The issue of entitlement to service connection for a 
pyschiatric disability, to include depression, dysthymic 
disorder and PTSD, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Right ear sensorineural hearing loss disability was 
initially demonstrated years after service, and has not been 
shown by competent evidence to be causally related to the 
veteran's active service.

2.  Left ear hearing loss disability pre-existed service, and 
has not been shown by competent evidence to have been 
chronically aggravated by active service.


CONCLUSIONS OF LAW

1.  Right ear sensorineural hearing loss disability was not 
incurred in or aggravated by active service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1154, 5107(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2005).

2.  A pre-existing left ear hearing loss disability was not 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306, 
3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to the veteran's claims for entitlement to 
service connection for bilateral hearing loss disability, the 
VA satisfied its duty to notify by means of a July 2004 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the issue of bilateral 
hearing loss disability was decided and appealed prior to 
VCAA enactment.  Nevertheless, the Court in Pelegrini noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the July 2004 VCAA notice was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the record contains the 
veteran's service medical and personnel records, private 
medical records, as well as VA outpatient treatment and 
examination records.  The veteran has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the veteran's statements and concludes 
that he has not identified any further evidence not already 
of record.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Additionally, under 38 U.S.C.A. § 1111, a veteran is afforded 
a presumption of sound condition upon entry into service, 
except for any defects noted at the time of examination for 
entry into service.  That presumption can be rebutted by 
clear and unmistakable evidence that such a disability 
existed prior to service and was not aggravated by service.  
See Monroe v. Brown, 4 Vet. App. 513, 515 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 322 (1991); 38 C.F.R. § 3.304(b) 
(1999).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a)(2005).

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  In this regard, temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying disability (as contrasted to symptoms) 
has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss, an organic 
disease of the nervous system, becomes manifest to a degree 
of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2005).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court), referring to its holding in Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992), stated in Hensley v. Brown, 5 Vet. 
App. 155 (1993), that ". . . the regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent a 
veteran from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service." Id at 158. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002). 

A.  Right Ear Hearing Loss

The veteran asserts that service connection is warranted for 
right ear hearing loss disability.  In order to establish 
service connection on a presumptive basis, the veteran's 
sensorineural hearing loss must have become manifest to a 
degree of 10 percent or more within one year from the date of 
termination of his service.  In this case, the first clinical 
documentation of hearing loss disability for VA purposes was 
in 1994, many years after service.  As such, the Board finds 
that presumptive service connection is not warranted under 
the provisions of 38 U.S.C.A. §§ 1101 and 1112 (West 2002) or 
38 C.F.R. §§ 3.307 and 3.309 (2005).

In order to establish service connection on a nonpresumptive 
direct basis, the veteran must provide evidence of a current 
disability, an in-service injury or disease, and a nexus 
between the current disability and an in-service injury or 
disease.  The record establishes that current hearing loss 
"disability" for VA purposes has been demonstrated 
subsequent to service, on numerous VA audiometric 
examinations conducted between July 1994 and August 2004.  In 
this regard, the Board notes that right ear impaired hearing, 
as defined in Hensley, was demonstrated on examination for 
entrance into service, in January 1964, and on examination 
for separation from service in January 1966.  In particular, 
audiometric examination findings at those times, as converted 
to International Standards Organization (ISO) units, revealed 
a speech reception threshold of 35 decibels at 500 Hertz, 10 
decibels at 1,000 Hertz, 5 decibels at 2,000 Hertz, 20 
decibels at 3000 Hertz, and 5 decibels at 4,000 Hertz.  The 
Board observes that these reported thresholds do not reflect 
a change in hearing ability in service.  

Nevertheless, the Board notes that, although neither hearing 
loss disability for VA purposes, nor a clinically 
demonstrated change in hearing ability, was demonstrated in 
service, and right ear hearing loss disability for VA 
purposes was initially clinically demonstrated in 1994, many 
years after the veteran's separation from service, pursuant 
to 38 C.F.R. § 3.303(d), and the Court's holding in Hensley 
v. Brown, service connection may still be established if it 
is shown that current hearing loss disability for VA purposes 
is related to service.  Also, under 38 U.S.C.A. § 1154 (a) 
(West 2002), the VA is required to consider the veteran's 
contentions in conjunction with the circumstances of his 
service.  The veteran has alleged his hearing loss disability 
was incurred in service as a result of exposure to artillery 
noise without ear protection in Vietnam. The record 
establishes that the veteran qualified as an expert in the 
use of rifles.  As such, the Board concedes that the veteran 
was exposed to noise trauma in service.  

However, the Board observes that the record does not 
establish that the veteran's right ear hearing loss 
disability is etiologically related to his acoustic trauma in 
service.  As noted above, right ear hearing loss disability 
for VA purposes was initially demonstrated years after 
service.  In the absence of demonstration of continuity of 
symptomatology, this is too remote from service to be 
reasonably related to service.  Further, it is significant to 
point out that in July 2003, a VA examiner, after a review of 
the veteran's claims file and an examination, opined that 
that the veteran's right ear hearing loss was not related to 
service.  Similarly, another VA examiner, in August 2004, 
after a review of the veteran's claims file, opined that the 
veteran's right ear hearing loss was not due to his military 
service, but was most likely due to the veteran's coal mining 
job.  

In this regard, there is no evidence to the contrary.  The 
only medical opinions of record are to the effect that the 
veteran's current right ear hearing loss disability is not 
attributable to his military service.  Despite the veteran's 
assertions, he is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The medical opinions of record are of greater probative value 
than the veteran's statements in support of his claim.  
Although the Board concludes that the evidence is sufficient 
to establish that the veteran sustained acoustic trauma in 
service, the competent evidence of record fails to establish 
that current right ear hearing loss disability is related to 
such incident in service.  Accordingly, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for right ear hearing loss 
disability.

B.  Left Ear Hearing Loss

The veteran also asserts that service connection is warranted 
for left ear hearing loss disability that was incurred as a 
result of being exposed to artillery noise while in Vietnam.  
The record establishes that the veteran has current left ear 
hearing loss disability for VA purposes.  In this regard, the 
record reflects that the veteran has been diagnosed by VA 
examiners with mild to severe sensorineural hearing loss 
since July 1994.

However, the Board finds that the veteran's left ear hearing 
loss clearly and unmistakably existed prior to service.  In 
this regard, the Board observes that the veteran's January 
1964 induction examination report indicates that on 
audiometric evaluation, the veteran had an auditory 
threshold, as converted to ISO units, of 50 decibels at the 
4000 Hertz frequency.  The Board notes that such auditory 
threshold is considered hearing loss disability for VA 
purposes.  38 C.F.R. § 3.385 (2005).

Thus, the question becomes whether or not the veteran's left 
ear hearing loss disability was aggravated by service, and 
whether any such aggravation was due to service or the 
natural progression of the condition.  See 38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306 (b)(2004).  The Board, after a 
review of the evidence, concludes that the evidence of record 
does not demonstrate that the veteran's left ear hearing loss 
disability was chronically aggravated during service.  In 
this regard, the veteran's January 1966 separation 
examination report reflects that on audiometric examination, 
the veteran had the same auditory thresholds, as converted to 
ISO units, at the same frequencies as on his January 1964 
induction audiometric evaluation, including the 50-decibel 
threshold, as converted to ISO units, at the 4000 Hertz 
frequency.  Moreover, it is significant to point out that in 
July 2003, a VA examiner, after a review of the veteran's 
claims file and an audiometric evaluation, indicated that the 
veteran's hearing was not aggravated in service. Similarly, 
in August 2004, a VA examiner, after a review of the 
veteran's claims file, indicated that the veteran had high 
frequency hearing loss in the left ear on his entrance and 
exit examinations, but there was no change in the threshold 
between the veteran's entrance and exit.  Therefore, in the 
absence of any evidence to the contrary, the Board must 
conclude that the veteran's left ear hearing loss was not 
aggravated in service.

In conclusion, although the veteran asserts that his current 
left ear hearing loss disability is related to in-service 
noise exposure, he is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The evidence of record, including the July 2003 and August 
2004 medical opinions, is of greater probative value than the 
veteran's statements in support of his claim.  Accordingly, 
the Board finds that the competent evidence of record fails 
to establish that the veteran's current left ear hearing loss 
disability is related to active military service.  The Board 
has considered the doctrine of giving the benefit of the 
doubt to the veteran, under 38 U.S.C.A. § 5107 (West 2002), 
and 38 C.F.R. § 3.102 (2005), but does not find that the 
evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for left ear hearing loss disability.


ORDER

1.  Entitlement to service connection for right ear hearing 
loss disability is denied.

2.  Entitlement to service connection for left ear hearing 
loss disability is denied.


REMAND

The record establishes that the veteran, who has been 
diagnosed with PTSD, dysthymic disorder, and depression, 
served in Vietnam for three months, from October 1965 to 
January 1966.  He claims that his PTSD stressors include 
being involved in sniper fire, fire fights, and mortar 
attacks.  He also asserts that he saw the bodies of soldiers 
who were killed.  The Board notes that the RO requested the 
National Personnel Records Center to search morning reports 
from the veteran's period of service in Vietnam to determine 
if his unit took any casualties.  However, the Board observes 
that the U.S. Center for Unit Research and Records (CURR), 
has not been contacted to research the veteran's alleged 
service stressors.  The Board finds that an attempt should be 
made in this regard.

Further, the Board observes that the veteran has not been 
afforded a VA examination to determine the nature and 
etiology of his pyschiatric symptomology or a clinical 
opinion.  Therefore, the Board finds a VA examination and 
clinical opinion is warranted.  

Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  Appropriate steps should be taken to 
request the veteran to provide specific 
details about the stressful events he 
claims to have experienced while serving 
in Vietnam.  In this regard, the veteran 
should be asked to provide, as precisely 
as possible, the precise dates and 
places of each claimed stressful event, 
as well as his unit assignment at the 
time of each claimed stressor.  The 
veteran should be advised that this 
information is vital to his claim and 
that failure to provide the requested 
information may result in denial of the 
claim. 

2.  Thereafter, the specifics of the 
veteran's service, copies of his service 
personnel records, a listing of claimed 
stressors, and any other records 
relevant to the PTSD claim, should then 
be forwarded to CURR and that 
organization should be requested to 
investigate and attempt to verify the 
alleged incidents.  

3.  If, and only if any claimed stressor 
is deemed by VA to have been verified, 
the veteran should be afforded a VA 
psychiatric examination.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed 
by the examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  

If PTSD is diagnosed, the examiner 
should state for the record the specific 
stressor(s) reported by the veteran, and 
which has/have been deemed verified by 
VA, support the diagnosis.  The 
examination and the report thereof 
should be in accordance with DSM- IV.

If any psychiatric disorder other than 
PTSD is diagnosed, the examiner must be 
requested to opine as to whether it is 
at least as likely as not (50 percent 
likelihood or greater) that such 
psychiatric disorder(s) is/are related 
to service on any basis.

All opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim 
may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be provided an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


